DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the optical axes”, “the detection beams”, and “the annular shape” lacks proper antecedent basis.  It is unclear what detection beams are.  Furthermore, it is unclear what it means to have “the optical axes of the detection beams… each have an acute angle tangentially to the annular shape.”  An angle is defined by two intersecting lines.  One line is the optical axis of a beam; it is unclear what other line is referenced.  If it is a tangential line, it is unclear which or how the tangential line intersects the optical axis.  
Regarding claim 3, “the optical axes of the distance sensors” lacks proper antecedent basis.  It is unclear how many optical axes are in the invention.  It is unclear if the optical axes of the detection beams are the same as the optical axes of the distance sensors.  
Regarding claim 4, “the optical axes of the distance sensors” lacks proper antecedent basis.  It is unclear how many optical axes are in the invention.  It is unclear if the optical axes of the detection beams are the same as the optical axes of the distance sensors.  It is also unclear what scope the term “star shape” encompasses.
Regarding claims 6, 12, “the optoelectronic distance sensors” lacks proper antecedent basis.  Examiner recommends using consistent terminology.
Regarding claim 7, “the optical distance sensors” and “the annular shape” lacks proper antecedent basis.  Similarly, it is unclear what it means to have “the optical axes… have an obtuse angle tangentially to the annular shape”.  It is unclear how the angle is measured.
Regarding claim 10, “the first ring” lacks proper antecedent basis.  Applicant refers to “the ring” in claim 1.  It is unclear how many rings are in the invention.  Examiner recommends using consistent terminology.  It is also unclear what scope the term “star shape” encompasses.
Regarding claim 13, “the optical distance sensors”, “the annular shape” lacks proper antecedent basis.  Similarly, it is unclear what it means to have “the optical axes… have an obtuse angle tangentially to the annular shape”.  It is unclear how the angle is measured.
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 12, as understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Strolin (U.S. Patent Application Publication 2018/0147020).
Regarding claims 1-4, 6, Strolin discloses (Figs.) a sensor system comprising optoelectronic distance sensors for monitoring 5a hazard zone at a movable machine part (light) having at least one protected field, wherein the optoelectronic distance sensors (7) are arranged in annular form in a first ring at the movable machine part, and wherein at least one of a tool and a workpiece (handle or object) is arranged at the movable machine part, wherein the optical axes of the detection beams of the distance sensors 10each have an acute angle (diverge) tangentially to the annular shape.  Since the same structure is disclosed by Strolin it is a warning field or a protected field as claimed.  The distance sensors have an acute angle with respect to a center axis of the machine part, and thus a frustroconical protected field (Fig. 9) is formed and aligned in a star shape (multiple point star) in parallel with a plane of the first ring as claimed.  Surgical lights are capable of being rotated/tilted, thus the distance sensors are rotatably arranged at the first ring as claimed.
Regarding claims 8-10, 12, Strolin discloses (Figs.) a sensor system comprising optoelectronic distance sensors for monitoring a hazard zone at a movable machine part (light) having at least one protected field, wherein the optoelectronic distance sensors (7) are arranged in annular form in a first ring at the movable machine part, and wherein at least one of a tool and a workpiece (handle or object) is arranged at the movable machine part, wherein 10the distance sensors are rotatably (inherently a surgical light is rotatable/tiltable) arranged at the ring.  Since the same structure is disclosed by Strolin, it is a warning field or a protected field as claimed.
Claim(s) 1-3, 6, as understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kimura (U.S. Patent Application Publication 2018/0143018).
Regarding claims 1-3, 6, Kimura discloses (Figs.) a sensor system comprising optoelectronic distance sensors for monitoring 5a hazard zone at a movable machine part (unmanned vehicle or drone) having at least one protected field (area around vehicle), wherein the optoelectronic distance sensors (6082 with 601B; 608n with 601A) are arranged in annular form in a first ring at the movable machine part, and wherein at least one of a tool and a workpiece (object) is arranged at the movable machine part, wherein the optical axes of the detection beams of the distance sensors 10each have an acute angle (Fig. 6B; ΘA) tangentially to the annular shape.  Since the same structure is disclosed by Kimura it is a warning field or a protected field as claimed.  The distance sensors have an acute angle (zero angle) with respect to a center axis of the machine part, and thus a frustroconical protected field would be formed as claimed.  Because the distance sensors are mounted on a vehicle or drone, it is capable of being rotated or rotatably arranged at the first ring as claimed.
Claim(s) 8, 10, 12, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Whitehouse (U.S. Patent 6,407,818).
Regarding claims 8, 10, 12, Whitehouse discloses (Figs.) a sensor system comprising optoelectronic distance sensors for monitoring a hazard zone at a movable machine part (conveyor) having at least one protected field, wherein the optoelectronic distance sensors (36-42) are arranged in annular form (32) in a first ring at the movable machine part, and wherein at least one of a tool and a workpiece (12, 14, 16) is arranged at the movable machine part, wherein 10the distance sensors are rotatably (66) arranged at the ring.  Since the same structure is disclosed by Whitehouse, it is a warning field or a protected field as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura or Strolin.
Regarding claim 5, Kimura or Strolin disclose the claimed invention as set forth above.  Kimura and Strolin do not disclose a second distance sensors arranged in an annular form in a second ring at the movable machine part.  However, duplicity requires only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a second ring as claimed in the apparatus of Kimura or Strolin to obtain a bigger detection region as known and predictable.
Regarding claim 7, Kimura or Strolin disclose the claimed invention as set forth above.  Kimura and Strolin do not disclose an obtuse angle of the second detectors.  However, choosing a particular angle requires only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to choose an obtuse angle as claimed in the apparatus of Kimura or Strolin to obtain desired detection region or shape as known and predictable.
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse or Strolin.
Regarding claim 11, Whitehouse or Strolin disclose the claimed invention as set forth above.  Whitehouse and Strolin do not disclose a second distance sensors arranged in an annular form in a second ring at the movable machine part.  However, duplicity requires only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a second ring as claimed in the apparatus of Whitehouse or Strolin to improve throughput or bigger detection area or obtain additional detection as known and predictable.
Regarding claim 13, Whitehouse or Strolin disclose the claimed invention as set forth above.  Whitehouse and Strolin do not disclose an obtuse angle of the second detectors.  However, choosing a particular angle requires only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to choose an obtuse angle as claimed in the apparatus of Whitehouse or Strolin to obtain desired detection region or shape as known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878